DETAILED ACTION
1. 	This action is responsive to communication filed on 02 October 2020, with acknowledgement of an original application filed on 27 April 2018.

2. 	Claims 1-13 and 16-20 are currently pending. Claims 1 and 20 are in independent forms. Claims 1 and 20 has been amended. Claims 14-15 has been cancelled.

Response to Arguments
3. 	Applicant's arguments with the 35 USC § 101 is sufficient to overcome the rejection of claim 20 under 35 U.S.C. § 101, the rejection is withdrawn.

Response to Amendments
4. 	Applicant's arguments filed on 02 October 2020 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber US Patent Application Publication No. 2004/0161240 (hereinafter Weber) in view of Shattil et al. US .
Regarding claim 1, Weber discloses a method for secure optical data transmission (Abstract), comprising the steps of: 
“providing a bi-directional optical communication link between a first and a second party” (see Weber Fig. 2, element 200, par. 0009-0010, This BiDi configuration 200 allows bi-directional data transmission between first module 202 and second module 204 via a single cable 206);
Weber does not explicitly discloses carrying out a first channel estimation with respect to the communication link by the first party; carrying out a second channel estimation with respect to the communication link by the second party; generating a secret key or another token using the results of the first and the second channel estimation.
However, in analogues art, Shattil discloses carrying out a first channel estimation with respect to the communication link by the first party (see Shattil par. 0167, a bidirectional channel estimation step in which nodes 101 and 102 each transmit a known training sequence d.sub.0 or pilot signal, which is used to estimate the channel H. Node 102 generates an estimated channel matrix H.sub.12=H+.DELTA.H.sub.12 at a predetermined time sample wherein H is the true N.sub.R.times.N.sub.T channel matrix for the forward link from Node 101 to Node 2);  carrying out a second channel estimation with respect to the communication link by the second party (see Shattil par. 0167, a bidirectional channel estimation step in which nodes 101 and 102 each transmit a known training sequence d.sub.0 or pilot signal, which is used to estimate the channel H. Node 102 generates an estimated channel matrix H.sub.12=H+.DELTA.H.sub.12 at a predetermined time sample wherein H is the true N.sub.R.times.N.sub.T channel matrix for the forward link from Node 101 to Node 2); and generating a secret key or another token using the results of the first and the second channel estimation (see Shattil par. 0061, Channel measurement 304 (e.g., channel estimation) of the peer-to-peer radio channel is performed by both nodes, and a secret key is generated by each node 305).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shattil into the system of Weber in order to include a shared secret key generated from channel estimates can be used as a key sequence in a one-time pad, thus achieving virtually perfect secrecy of the locally transmitted data (see Shattil par. 0105).
Weber in view of Shattil does not explicitly discloses wherein the first and /or the second transmitter unit is configured for transmitting signals via at least a first and a second carrier polarization, and wherein the first and/or the second  transmitter unit comprises a dual polarization I/Q modulator.
However, in analogues art, Kim discloses  wherein the first and /or the second transmitter unit is configured for transmitting signals via at least a first and a second carrier polarization (see Kim Fig. 2A element 200, pars. 0040-0041, SOP 220 may be aligned to a given axis, such as an axis associated with transmitter 210. After applying the methods described herein for polarization control, each subcarrier may be modified to a desired SOP 222 prior to combination at multiplexer 208. In network 200, SOP 223 may represent an optimized state of polarization of the combined multi-carrier optical signal that is suited for routing through optical transmission network 202 with reduced degradation of OSNR, compared to other orientations of SOP. After routing through OTN 202, the multi-carrier optical signal may arrive at a receiving end of OTN 202 having SOP 224, as described above. After separation into subcarriers at element 209, receiver 212 may receive the subcarrier signals with arbitrary SOP 225); and wherein the first and/or the second transmitter unit comprises a dual polarization I/Q modulator (see Kim par. 0037, transmitter 210 includes a dual polarization IQ modulator to enable each subcarrier to be individually rotated to desired SOP 222 that is specified by the polarization parameters. For example, the dual polarization IQ modulator may include two parallel optical IQ modulators for two orthogonal polarization components, respectively, and a polarization combiner).


Regarding claim 2, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 1,
Shattil further discloses wherein carrying out the first channel estimation comprises transmitting a pilot sequence from the first to the second party and/or carrying out the second channel estimation comprises transmitting a pilot sequence from the second to the first party (see Shattil par. 0150, the nodes 101 and 102 estimate their peer-to-peer reciprocal channel using the same training sequences and/or pilot tones that the third-party network 103 uses for channel estimation).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shattil into the system of Weber and Kim in order to include a shared secret key generated from channel estimates can be used as a key sequence in a one-time pad, thus achieving virtually perfect secrecy of the locally transmitted data (see Shattil par. 0105).

Regarding claim 3, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 1,
Shattil further discloses wherein the first and/or the second channel estimation is carried out by using payload data (see Shattil par. 0150, the nodes 101 and 102 may employ the data-payload portion of the third-party network's 103 frame format for transmitting known symbols, which are used for estimating the peer-to-peer channel).

 
Regarding claim 4, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 1,
Shattil further discloses wherein the first and the second channel estimation are carried out at least approximately at the same point in time (see Shattil par. 0057, 0062, samples of closely spaced frequency bins, multiple samples within the channel's coherence time, and/or samples of highly correlated spatial channels may be combined to produce each channel measurement, thus increasing the number of unique information bits that can be generated in practical systems). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shattil into the system of Weber and Kim in order to include a shared secret key generated from channel estimates can be used as a key sequence in a one-time pad, thus achieving virtually perfect secrecy of the locally transmitted data (see Shattil par. 0105).

Regarding claim 5, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 2,
Shattil further discloses and wherein the first and the second channel estimation are carried out at least approximately at the same point in time, wherein transmitting the pilot sequence from the first to the second party and transmitting the pilot sequence from the second to the first party is carried out (see Shattil pars. 0130, 0150, Channel estimation at pilot frequencies may be based on LS, MMSE, or LMS methods. MMSE has been shown to perform much better than LS, and the complexity of MMSE can be reduced by deriving an optimal low-rank estimator with singular-value decomposition. In some aspects of the invention, channel estimation based on a block pilot arrangement is performed by transmitting pilots in every sub-channel and using the channel estimation for preceding and/or following symbols).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shattil into the system of Weber and Kim in order to include a shared secret key generated from channel estimates can be used as a key sequence in a one-time pad, thus achieving virtually perfect secrecy of the locally transmitted data (see Shattil par. 0105).
 
Regarding claim 8, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 1,
Shattil further discloses wherein using the results of the first and the second channel estimation correlated bit sequences are generated, the secret key being generated by means of the correlated bit sequences (see Shattil par. 0147, Node 101 generates a key using a coefficient quantization algorithm with flexible quantization levels determined by the SNR for each element of the channel vector. Node 101 also determines the quantization-map bits and forms syndromes of the key's binary sequence by multiplying the binary sequence with a parity-check matrix of the LDPC codes).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shattil into the system of Weber and Kim in order to include a shared secret key generated from channel estimates can be used as a key sequence in 
Regarding claim 9, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 1,
Shattil further discloses wherein first and/or the second channel estimation comprises determining coefficients with respect to impulse responses in the time domain and/or transfer functions in the frequency domain with respect to the communication link (see Shattil par. 0120-0124, a received signal y(t) is expressed as a convolution of a transmitted signal x(t) with a channel impulse response h(t, .tau.) of the time-varying multipath channel, where .tau. expresses the multipath delays for a fixed value).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shattil into the system of Weber and Kim in order to provide for separately quantizing real and imaginary parts of the channel coefficients, since the real and imaginary parts are presumed to be independent of each other (see Shattil par. 0133).

Regarding claim 10, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 9,
Shattil further discloses wherein the coefficients related to the impulse responses and/or transfer functions are quantized (see Shattil par. 0133, keys may be generated by discretizing extracted coefficients of the multipath components or quantizing the channel phases).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shattil into the system of Weber and Kim in order to provide for separately quantizing real and imaginary parts of the channel coefficients, since the real and imaginary parts are presumed to be independent of each other (see Shattil par. 0133).
Regarding claim 11, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 8,
Shattil further discloses wherein the coefficients related to the impulse responses and/or transfer functions are quantized and wherein the correlated bit sequences are generated using the determined coefficients of the impulse responses and/or transfer functions (see Shattil par. 0133, One aspect of the invention exploits amplitude level crossing of the measured channel coefficients to robustly generate keys with low mismatch probability. Some aspects of the invention provide for separately quantizing real and imaginary parts of the channel coefficients, since the real and imaginary parts are presumed to be independent of each other).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shattil into the system of Weber and Kim in order to provide for separately quantizing real and imaginary parts of the channel coefficients, since the real and imaginary parts are presumed to be independent of each other (see Shattil par. 0133).

Regarding claim 12, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 1,
Weber further discloses wherein a bi-directional optical communication link is established using a first transmitter unit and a first receiver unit on the side of the first party and using a second transmitter unit and a second receiver unit on the side of the second party (see Weber Abstract, Bi-directional communications modules are configured for propagating transmission and reception of optical data along each of dual optical cables).

Regarding claim 13, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 12,
(see Weber par. 0012, One recent approach utilizes existing LC cables, which have paired fibers, each of which conventionally transmits optical data unidirectionally. This approach uses each cable for bi-directional (BiDi) data transmission and does not require two types of modules since both transceivers in the module are identical. This transceiver module requires a total of four lasers and four photodetectors, or one for each of two distinct wavelengths that are transmitted in opposite directions in each of the two cables).

Regarding claim 16, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 12,
Weber further discloses wherein the first and/or the second receiver unit is configured for receiving signals transmitted via a first and a second carrier polarization (see Weber par. 0039, a properly selected beam splitter 402 receives a signal from transmitter 410 containing a first signal along a first wavelength and passes it therethrough to cable 406. From an opposite direction, beam splitter 402 also receives a second signal via cable 406 containing data along the second wavelength. The beam splitter then reflects this second signal towards receiver 414).

Regarding claim 17, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 16,
Kim further discloses wherein the first and/or the second receiver unit is configured for coherent detection (see Kim par. 0056, the optical OFDM signal may be received from the OTN by polarization diversity coherent detection 352, using local oscillator 350, to generate intermediate X- and Y-polarization components).


Regarding claim 18, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 1,
Weber further discloses wherein the bi-directional optical communication link is established using at least one optical fiber (see Weber, Abstract, par. 0015, the present invention relates to optical modules that provide bi-directional communications on dual optical cables. In conventional optical systems, communications traffic travels unidirectionally on each of the dual optical fibers).

Regarding claim 19, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 18,
Kim further discloses wherein the fiber optical communication link comprises at least one optical multi-core fiber, single-mode fiber and/or multi-mode fiber (see Kim par. 0015, Optical transmission network 101 may include one or more optical fibers 106 configured to transport one or more optical signals communicated by components of optical network 101).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kim into the system of Weber and Shattil in order to employ modulation schemes to convey information in the optical signals over the optical fibers (see Kim par. 0031).

Regarding claim 20, Weber discloses a system for secure optical data transmission comprising: 
(see Weber Fig. 2, element 200, par. 0009-0010, This BiDi configuration 200 allows bi-directional data transmission between first module 202 and second module 204 via a single cable 206);
Weber does not explicitly discloses carrying out a first channel estimator device configured for carrying out a first channel estimation with respect to the communication link by the first party; a second channel estimator device configured for carrying out a second channel estimation with respect to the communication link by the second party; and a key generating device configured for generating a secret key or another token using the results of the first and the second channel estimation.
However, in analogues art, Shattil discloses carrying out a first channel estimator device configured for carrying out a first channel estimation with respect to the communication link by the first party (see Shattil par. 0167, a bidirectional channel estimation step in which nodes 101 and 102 each transmit a known training sequence d.sub.0 or pilot signal, which is used to estimate the channel H. Node 102 generates an estimated channel matrix H.sub.12=H+.DELTA.H.sub.12 at a predetermined time sample wherein H is the true N.sub.R.times.N.sub.T channel matrix for the forward link from Node 101 to Node 2);  a second channel estimator device configured for carrying out a second channel estimation with respect to the communication link by the second party (see Shattil par. 0167, a bidirectional channel estimation step in which nodes 101 and 102 each transmit a known training sequence d.sub.0 or pilot signal, which is used to estimate the channel H. Node 102 generates an estimated channel matrix H.sub.12=H+.DELTA.H.sub.12 at a predetermined time sample wherein H is the true N.sub.R.times.N.sub.T channel matrix for the forward link from Node 101 to Node 2); and a key generating device configured for generating a secret key or another token using the results of the first and the second channel estimation (see Shattil par. 0061, Channel measurement 304 (e.g., channel estimation) of the peer-to-peer radio channel is performed by both nodes, and a secret key is generated by each node 305).

Weber in view of Shattil does not explicitly discloses wherein the first and /or the second transmitter unit is configured for transmitting signals via at least a first and a second carrier polarization, and wherein the first and/or the second  transmitter unit comprises a dual polarization I/Q modulator.
However, in analogues art, Kim discloses  wherein the first and /or the second transmitter unit is configured for transmitting signals via at least a first and a second carrier polarization (see Kim Fig. 2A element 200, pars. 0040-0041, SOP 220 may be aligned to a given axis, such as an axis associated with transmitter 210. After applying the methods described herein for polarization control, each subcarrier may be modified to a desired SOP 222 prior to combination at multiplexer 208. In network 200, SOP 223 may represent an optimized state of polarization of the combined multi-carrier optical signal that is suited for routing through optical transmission network 202 with reduced degradation of OSNR, compared to other orientations of SOP. After routing through OTN 202, the multi-carrier optical signal may arrive at a receiving end of OTN 202 having SOP 224, as described above. After separation into subcarriers at element 209, receiver 212 may receive the subcarrier signals with arbitrary SOP 225); and wherein the first and/or the second transmitter unit comprises a dual polarization I/Q modulator (see Kim par. 0037, transmitter 210 includes a dual polarization IQ modulator to enable each subcarrier to be individually rotated to desired SOP 222 that is specified by the polarization parameters. For example, the dual polarization IQ modulator may include two parallel optical IQ modulators for two orthogonal polarization components, respectively, and a polarization combiner).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kim into the system of Weber and Shattil in .

12.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weber US Patent Application Publication No. 2004/0161240 (hereinafter Weber) in view of Shattil et al. US Patent Application Publication No. 2014/0219449 (hereinafter Shattil) in further view of Kim et al. US Patent Application Publication No. 2014/0363164 (hereinafter Kim) in further view of Clark et al. US Patent No. 7,006,804 (hereinafter Clark).
Regarding claim 6, Weber in view of Shattil in further view of Kim discloses the method as claimed in claim 1,
Weber in view of Shattil in further view of Kim does not explicitly discloses wherein the bi-directional optical communication link is an M.times.N multiple input multiple output communication link. 
However, in analogues art, Clark discloses wherein the bi-directional optical communication link is an M.times.N multiple input multiple output communication link (see Clark col. 1, lines 27-36, multiple-input/multiple-output (MIMO) antenna technology can be used in a point-to-point radio link to provide higher data rates than would otherwise be achievable in a similar system that did not use MIMO antenna technology. In particular, by using appropriate signal processing at the receive end of the link, an N.times.N MIMO system--having N transmit antennas and N receive antennas-an realize an N-fold increase in the data-carrying capability of a system).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Clark into the system of Weber, Shattil, and Clark in order to include Multiple-input/multiple-output (MIMO) antenna technology is used in a point-

Regarding claim 7, Weber in view of Shattil in further view of Kim in further view of Clark discloses the method as claimed in claim 6,
Clark further discloses wherein the bi-directional optical communication link is a 2.times.2 MIMO or a 4.times.4 MIMO link (see Clark col. 2, lines 40-46, Particular embodiments of the invention utilize a 2.times.2 MIMO system--that is, a MIMO system having two transmit antennas and two receive antennas. First and second versions of the signal transmitted from one of the transmit antennas arrive at respective ones of the receive antennas over different-length paths, the difference in path length being a distance d.sub.a).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Clark into the system of Weber, Shattil, and Clark in order to include Multiple-input/multiple-output (MIMO) antenna technology is used in a point-to-point radio link to provide higher data rates than would otherwise be achievable in a similar system that did not use MIMO antenna technology (see Clark Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433